Gakhoon, J.,
delivered tbe opinion of tbe court..
It appears that tbe district attorney was permitted by tbe court to use tbe following language over objection: “Tbe shirt was cut and fixed in tbe jail with Charley Stuart's knife.” Tbis is without support in tbe evidence. Tbe district attorney further said to tbe jury these words: “Not a negro in that great concourse of negroes who threaten to be respectable has dared to come here and testify in behalf of tbis mulatto” (at tbe same time pointing to tbe defendant). He further said to tbe jury tbat: “In any other commonwealth in tbis Hnion (pointing to tbe defendant) be would be bung without benefit of clergy.” He further said to tbe jury, referring to tbe evils of miscegenation, tbe defendant being a mulatto, tbat “mulattoes should be kicked out by the white race and spurned by tbe negroes; tbat tbe defendant was whiter than himself, tbe counsel of defendant, or the judge, or any of tbe jury, but tbat they were negroes, and tbat as long as one drop of tbe accursed blood was in their veins they have to bear it; tbat these negroes (referring to tbe defendant and bis brother) thought they were better than other negroes, but in fact they were worse than negroes; tbat they were negritoes (pointing at the defendant), a race bated by tbe white race and despised by tbe negroes, accursed by every white man who loves bis race, and despised by every negro who respects his race.”
Mulattoes, negroes, Malays, whites, millionaires, paupers, princes, and kings, in tbe courts of Mississippi, are on precisely tbe same exactly equal footing. All must be tried on facts, and' not on abuse. Only impartial trials can pass tbe Red Sea of tbis court without drowning. Trials are to vindicate innocence or ascertain guilt, and are not to be vehicles for denunciation.
Reversed and remanded.